Citation Nr: 0121107	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
before January 12, 1998, for residuals of bilateral frozen 
feet.

2.  Entitlement to a disability rating higher than 30 percent 
after January 12, 1998, for residuals of a frozen right foot.

3.  Entitlement to a disability rating higher than 30 percent 
after January 12, 1998, for residuals of a frozen left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to March 
1946 and from January 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which granted service connection 
for residuals of bilateral frozen feet and assigned a 
noncompensable disability rating.  During the course of this 
appeal the RO increased the rating for residuals of bilateral 
frozen feet to 30 percent, effective on the date of the 
original claim.  Also during the course of the appeal and 
pursuant to regulatory changes described below, the RO 
recharacterized the single original appellate issue as two 
separate evaluations for residuals of a frozen right and left 
foot, and assigned each disorder a 30 percent rating 
effective on January 12, 1998.

The veteran appealed the decision to the Board which remanded 
the case to the RO in December 1998 for further development.  
The remand included a direction to the RO to determine 
whether and to what extent residuals of the veteran's frozen 
feet included peripheral neuropathy.  In August 2000, the RO 
granted service connection for peripheral neuropathy due to 
frostbite both of the right and left lower extremities, and 
rated both disorders 10 percent disabling effective on the 
date of the original service connection claim.  Because 
applicable disability rating criteria require VA to evaluate 
peripheral neuropathy separately from cold injury residuals, 
see 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000), and 
because neither the veteran nor his representative have 
expressed disagreement with the peripheral neuropathy 
ratings, the Board finds that these ratings are not at issue 
in this appeal.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Before January 12, 1998, the veteran's service-connected 
residuals of bilateral frozen feet were manifested by pain 
and tenderness to touch, skin discoloration, loss of hair, 
very thick toenails, hallux valgus deformity, decrease of the 
longitudinal arch, abnormal gait, absent dorsalis pedis and 
tibialis pulses and difficulty with heel and toe rising, but 
not by abnormal inversion and eversion, edema, paresthesia, 
calluses, ulcers or loss of toes or parts.

3.  After January 12, 1998, the veteran's service-connected 
residuals of a frozen right foot and left foot are manifested 
by pain, nail abnormalities and color changes.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
residuals of bilateral frozen feet before January 12, 1998, 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§ 4.104, Diagnostic Code 7122 (1996).

2.  The criteria for a rating higher than 30 percent for 
residuals of a frozen right foot after January 12, 1998, have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.104, 
Diagnostic Code 7122 (2000).

3.  The criteria for an evaluation higher than 30 percent for 
residuals of a frozen left foot after January 12, 1998, have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.104, 
Diagnostic Code 7122 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of lower extremity cold injuries 
because the disorders are more disabling than contemplated by 
the disability ratings assigned by the RO.

The Board finds that VA has met its duty to assist the 
veteran to develop these claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) and 
Supplemental SOCs including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO verified the veteran's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service medical records 
(SMRs) and VA medical records, including reports of VA 
examinations during the pendency of this matter, a transcript 
of an RO hearing on the issue on appeal, after which the 
veteran had additional time to submit evidence, and other 
records, if any, which the veteran identified as pertinent to 
the claims.

VA rates a service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation entails matching a veteran's demonstrated 
symptomatology to criteria provided by the appropriate DC, 
then assigning the most closely corresponding rating.  38 
C.F.R. § 4.7.  In a claim involving a rating assigned 
contemporaneously to a grant of service connection, the facts 
of a particular case may require assignment of separate 
disability ratings for separate time periods.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Otherwise, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent background of this case is as follows.  The RO 
granted service connection for residuals of bilateral frozen 
feet in April 1996, and assigned a noncompensable disability 
rating pursuant to DC 7122.  In November 1997 the RO 
increased the rating to 30 percent effective on the same date 
and pursuant to the same DC.  VA revised DC 7122 during the 
course of this appeal and the amended provision became 
effective on January 12, 1998.  62 Fed. Reg. 65207-65224 
(1997).  Where a provision of law or regulation changes 
during the course of an appeal the applicable provision is 
the one most favorable to the veteran, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In August 2000 the RO assigned 30 
percent ratings both for residuals of a frozen right and left 
foot, effective on January 12, 1998, pursuant to the amended 
DC 7122.

Because of the regulatory and rating changes, determination 
of entitlement to a rating higher than 30 percent for 
residuals of bilateral frozen feet before January 12, 1998 is 
the only schedular rating matter left for Board 
consideration.  After that date, the veteran's lower 
extremity disorders are rated separately at the 30 percent 
maximum under the current DC 7122.  No higher schedular 
rating is available.  38 C.F.R. § 4.104, DC 7122.  
Furthermore, the combined rating for the two disorders under 
the current DC exceeds the maximum rating available for a 
bilateral disorder under the former DC 7122.  See 38 C.F.R. 
§ 4.25.  Therefore, because evaluating the veteran's 
disorders after January 12, 1998 under the former DC would be 
less favorable to the veteran than evaluation under the 
current provision, rating under the former provision is not 
permissible.  See Karnas v. Derwinski, 1 Vet. App. at 312-13.

The only criteria applicable for rating the veteran's 
bilateral foot disorder prior to January 12, 1998 provide as 
follows:  loss of toes or parts and persistent symptoms 
warranted a 50 percent rating for a bilateral disability and 
a 30 percent rating for a unilateral disability; persistent 
moderate swelling, tenderness, redness and the like warranted 
a 30 percent rating for a bilateral disability and a 20 
percent rating for a unilateral disability, and; mild 
symptoms such as chilblains warranted a 10 percent rating for 
both bilateral and unilateral disability.  A Note appended to 
this DC provides that higher ratings were available in cases 
involving amputations and loss of use of the feet.  38 C.F.R. 
§ 4.104, 7122 (1996).

The first medical evidence of symptomatology expressly 
attributed to the veteran's frozen feet is from many years 
after his separation from service.  During September 1995 VA 
examinations the veteran complained of bilateral foot pain 
upon walking long distances.  He walked without assistance.  
Other findings were abnormal bilateral foot appearance and 
function including skin discoloration, loss of hair, very 
thick toenails, hallux valgus deformity, decrease of the 
longitudinal arch, abnormal gait, absent dorsalis pedis and 
tibialis pulses and difficulty with heel and toe rising.  The 
examining physicians also found normal inversion and eversion 
and no evidence of edema, paresthesia, calluses or ulcers.  
The diagnoses included residuals of frozen feet.  During a 
June 1997 VA examination the veteran reported bilateral foot 
swelling "by the end of the day" and he again complained of 
burning bilateral foot pain which the examining physician 
confirmed.  Findings included skin discoloration with 
tenderness and pain around the metatarsal heads.  Findings 
also included excellent ankle strength and range of motion.  
During an April 1999 VA examination the veteran articulated 
complaints and the examiner noted findings consistent with 
those described above.  Although the claims file includes 
additional VA medical records, including treatment, 
examination and diagnostic test reports, this evidence 
pertains to disorders other than those which are the subject 
of this appeal.

Testifying before the RO in July 1997, the veteran stated 
that his feet were severely frostbitten during his decorated 
Marine combat service in Korea.  He reported burning 
bilateral foot pain, tenderness to touch, swelling, 
occasional sores and an inability to stand for long periods 
or walk more than a block without resting his feet.  He also 
reported that the foot pain made it difficult for him to get 
into his truck when he went grocery shopping with his wife 
and that it impaired his sleep.  The veteran walked with a 
cane at the time of the hearing.  He also testified that his 
foot pain forced him to leave his job as a policeman after 
more than 20 years.  The veteran stated that he did not use a 
wheelchair or a walker or take medications for his feet.  He 
did not report that he required hospitalization for his feet.

The Board finds that the evidence does not support a rating 
higher than 30 percent before January 12, 1998, for residuals 
of bilateral frozen feet under the former DC 7122.  The 
evidence does show that the disorder is manifested by pain 
and tenderness to touch, skin discoloration, loss of hair, 
very thick toenails, hallux valgus deformity, decrease of the 
longitudinal arch, abnormal gait, absent dorsalis pedis and 
tibialis pulses and difficulty with heel and toe rising, but 
not by abnormal inversion and eversion, edema, paresthesia, 
calluses, ulcers or loss of toes or parts.  Thus, absent a 
showing of loss of toes or parts, the symptomatology clearly 
fails to meet the criteria for a higher rating under the 
applicable DC.  Except for the veteran's own statements, 
there is no evidence showing symptoms sufficient to meet 
criteria for a higher disability rating for residuals of 
bilateral frozen feet before January 12, 1998.  However, the 
veteran's statements alone cannot constitute competent 
evidence of the required symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a higher rating for residuals of bilateral 
frozen feet before January 12, 1998 and that the benefit of 
the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); VCAA; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board has considered clinical manifestations of the 
disabilities at issue, including effects upon the veteran's 
earning capacity and ordinary daily life.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board also has considered all 
potentially applicable DC provisions.  In the future, higher 
ratings may be appropriate if manifestations of the veteran's 
disabilities worsen.  See 38 C.F.R. § 4.1.

In addition to consideration of the veteran's claims under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disabilities to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating higher than 30 percent prior to January 
12, 1998, for residuals of bilateral frozen feet is denied.

A disability rating higher than the 30 percent maximum after 
January 12, 1998, for residuals of a frozen right foot are 
denied.

A disability rating higher than the 30 percent maximum after 
January 12, 1998, for residuals of a frozen left foot are 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

